Title: To Benjamin Franklin from J[ohn] C[arroll], 18 January 1778: résumé
From: 
To: 


My dear and venerable friend
Maryland, Rock Creek near George Town,Jan: 18 1778
Will you allow your fellow traveller to and from Canada to take the opportunity of a vessel sailing from his neighbourhood to renew his assurances of esteem and respects, and to congratulate you on the recovery of your health, which I have the pleasure to hear is now in a good state, after all your labours and fatigues? It is a great pleasure to me to reflect; that whilst you are employed by your country in so honourable and important a station, you are out of the way of suffering many inconvenicies ill suited to your age; and now enjoy a pleasurable communication with men of the first character in every respect, and such as can both give you pleasure, and relish that which you can return. I have seen in a Leyden Gazette some pretty French verses, Le voila ce mortel &c., written under your picture: I see by this, and many other things that you are much in mode at Paris; and as that is said to be every thing there, it is a good prognostick of your political success. To tell you the truth, we begin to be a little out of humour at the delay of the Bourbon Princes in taking some decisive measures: and I am very well convinced that if they procrastinate much longer, every word of a letter in the supplement to the Leyden Gazette of June 14th, 1777, the author of which I could venture to swear to, will certainly come to pass. If the vessel which carries this goes safe to France, she will carry the melancholy news of poor Mr. Pliarnes death. He left this house, where I live with my Brother, the 6th. instant, and went over the next day to Alexandria. He was coming back across Potomack the same evening, when he fell out of the boat, as he was sitting in an unguarded posture, and was most unfortunately drowned. Such is the account given by the Ferrymen: But it is now said that some circumstances raise suspicions to the prejudice of these men, and I hear just now that they are taken up and put in irons. My Brother has been at Alexandria ever since to pursue this matter: notwithstanding all endeavours hitherto used, his body is not yet found. You cannot conceive the universal grief occasioned by this most unfortunate accident. He had endeared himself in a most extraordinary manner to all his acquaintance. Not only his friends, but I fear that the American states will feel his Loss. I hear that his house have sent several valuable cargoes for the use of the army and publick.
Genl. Schuyler’s two eldest daughters have been married for some time; but I have not heard that the wild Miss Peggy has found a match to her liking yet. I mention this, because I am well convinced you cannot but interest yourself in the concerns of that most amiable and hospitable family. We universally think here that the Genl. was cruelly used in being superseded in his command to the Northward. The assigned cause was no more than a pretext: the real one was that he was not the favourite of a great part of the forces which were to compose that army. But I suppose you have better and more authentick accounts of all these matters. Our fellow traveller my Cousin is now at Congress: I have not seen Chace since we parted in Canada.
As I make no doubt but every man of letters in Paris is desirous of being introduced to you, perhaps you may have seen a very amiable and modest man L’abbé Brotier, an Ex-Jesuite, editor of a fine edition of Tacitus and author of some other performances, which recommended him much to the litterary world. When I was at Paris, he was proposing to publish from an original copy the correspondance of the Marquis of Torcy. If you either have, or should get acquainted with this valuable man, shall I beg of you the favour to assure him of my remembrance and affection? I have likewise to request of you to take care of and forward by the opportunities, which you will know of, any letters which may be recommended to you by some friends in Flanders, whom I have taken the liberty to direct to send them by that way. You are undoubtedly happy in the Society of many agreeable persons and in the enjoyments furnished by a fine civilized country: but I still flatter myself that you will once again revisit this Western world. If you do, there will then be here a new order of things, a new combination of ideas and pursuits; indeed it will be truly the new world. You will be received with transport, and I hope I shall be one of the many to welcome your return. In the mean time I remain, My Dear Sir, Your truly affectionate respectful friend	
J. C.
